IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   :        NO. 860
                                         :
APPOINTMENTS TO THE                      :        SUPREME COURT RULES
PENNSYLVANIA CONTINUING                  :        DOCKET
JUDICIAL EDUCATION BOARD OF              :
JUDGES




                                      ORDER

PER CURIAM

         AND NOW, this 4th day of December, 2020, the Honorable Linda Fleming, the

Honorable Steven Tolliver, Professor William Carter, and Professor Steven Chanenson

are hereby appointed as members of the Pennsylvania Continuing Judicial Education

Board of Judges for a term of three years, commencing January 1, 2021.